      Case 1:13-cv-00527-MV-KRS Document 121 Filed 08/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CRISTINA COELLO,

       Plaintiff,

vs.                                                         No. 1:13-CV-527 MV/KRS

WELLS FARGO BANK, N.A.,

       Defendant.


                ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record.

       It is HEREBY ORDERED that a status conference will be held by telephone on

August 31, 2021 at 10:30 a.m. The conference will address how the parties wish to proceed, in

light of the Status Report, (Doc. 119), filed July 29, 2021. The parties shall call Judge Sweazea’s

conference line (888) 398-2342 and enter code 8193818 to join the proceedings.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
